DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the applicant's amendment received on 02/25/2021, in response to the Non-Final Office Action. 
Response to Amendment
Acknowledgement is made to applicant’s amendment of claims 1-2 and 4-6. Claim 3 is cancelled. Claims 1-2 and 4-8 are pending in this application. 
Claim Objections
Claim 6 is objected to because of the following informalities: “tube” should be –  –.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 6,116,310). 
Regarding claim 1, Shinohara teaches a tire in which a block 18 and a groove 16 are formed on a tread, see FIG. 1, the tire comprising: a sipe 20 – (construed as a kerf) formed in the block to discharge water introduced therein to the groove, see Col 4 lines 47-56; an enlarged portion 30 – (construed as a drain tube) formed in the sipe in its longitudinal direction, and connected to the groove to discharge the water to the groove, see FIGS. 12, 21; and a plurality of flow tubes formed in the sipe, each of the plurality of flow tubes extending toward the drain tube from an inlet of the sipe, into which the water is introduced, and connected to the groove or the drain tube, wherein the plurality of flow tubes are arranged in parallel to each other and inclined with respect to the drain tube, see FIG. 14.
The recitation “with enhanced wet grip” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the structural limitations are able to stand alone, see MPEP 2111.02 (II).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 6,116,310), as applied to claim 1 above, and further in view of Nakamura (JP 2-310108 – of record).
Regarding claim 2, Shinohara does not explicitly disclose the claimed sipe configuration; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipes of Shinohara in the claimed manner; since Nakamura teaches a tire having a tread pattern of at least one groove 1, block 8 with sipes 5 formed thereon. The tread pattern arranged such that a drainage narrow groove 7a (drain tube) is located between a lower portion of the sipe and a halfway point of the depth of the sipe, see examiner reproduced FIG. 3 below:

    PNG
    media_image1.png
    232
    392
    media_image1.png
    Greyscale

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 6,116,310), as applied to claim 1 above, and further in view of Ishigaki.
Regarding claims 6, 8, Shinohara does not explicitly disclose the claimed sipe configuration; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipes of Shinohara in the claimed manner; since Ishigaki teaches the use of a similar tread pattern comprising a sipe construction having sipes 6 which include the use of an internal lateral channel 5; whereby the use of multiple radial channels 4A/4B improve wet performance as the independent channels take in more water, see [0052]. The tread pattern being further configured such that the internal lateral channels have a disclosed diameter of from 3 to 8 mm, see [0008] – (corresponds to the drain tube has a cross-sectional diameter of 0.5 to 3 mm); and where in order to further improve wet performance, the areas S2 of the openings 9 of the internal lateral channels 5 are preferably in a range of from 120% to 150% of the areas S1 of the openings 8 of the radial channels 4, see Ishigaki [0044]. Therefore, for a disclosed internal lateral channel diameter of 3 mm and a 40% decrease in size gives a radial channels diameter of ≈ 1.2 mm, (corresponds to the flow tube has a cross-sectional diameter of 1 to 4 mm).
Moreover concerning the ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 6,116,310), as applied to claim 1 above, and further in view of at least one of Masuda et al. (JP 7-276923), or Matsuyama (US 2017/0050472 A1 – of record)..
Regarding claims 4-5, Shinohara does not explicitly disclose the claimed sipe configuration; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipes of Shinohara in the claimed manner; since (1) Masuda discloses a tire tread pattern having a land portion with sipes placed thereon. The sipe being configured to have a cross-sectional area which decreases from the radially outermost portion towards its innermost portion; and where the sipe gradually increases towards the drain tube and gradually decreases again, see FIG. 6(a), 6(b).
Or since, (2) Matsuyama teaches a tire with improved wear resistance, see abstract. In particular, the reference configures a sipe 4 such that at the tread surface 1, the sipe has an opening (D, D’); wherein from the sipe opening to a predetermined point P1 the sipe width gradually increases and from the predetermined point P1 to the sipe bottom (E, E’) the sipe width gradually decreases. Matsuyama teaches this offers an advantage of during tire operation both at the time of application of the load from directly above and at the time of the kicking-out, the wear may be suppressed, and thus the wear resistance may be improved, see [0036]-[0037].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 6,116,310), as applied to claim 1 above, and further in view of at least one of Kim (KR 101037410 B1), or  Kim ‘093 (KR 101411093 B1).
Regarding claim 7, Shinohara does not explicitly disclose the claimed sipe configuration; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipes of Shinohara in the claimed manner; since (1) Kim discloses a tire tread pattern having sipes disposed on a land portion provided to improve a drain and exothermic performance by maintaining rapid water and air flow using pressure difference.. The sipe being configured to have a drain tube 4, arranged such that its cross-sectional area increases towards an outlet port of the drain tube from the center of the drain tube; or (2) Kim ‘093 discloses a tire tread pattern having sipes disposed on a land portion being suitable for removing moisture between the block surface and the road surface on a wet road surface, Thereby improving the braking performance, the handling performance, and the running performance on the wet road surface. The sipe being configured to have a drain tube 4, arranged such that its cross-sectional area increases towards an outlet port of the drain tube from the center of the drain tube.
Response to Arguments
Applicant’s amendments filed 02/25/2021, with respect to the rejection(s) of claim(s)1-3, 6, 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--4:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                       
/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 15, 2021